Citation Nr: 0638798	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  05-32 265A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

Entitlement to a higher initial rating for service-connected 
post-traumatic stress disorder, currently evaluated as 30 
percent disabling.

Entitlement to a total disability rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Georgianne F. Bolinger


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions, dated in July 2004 
and June 2005, of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In response to the veteran's request, the RO scheduled the 
veteran for a hearing before a member of the Board.  In 
correspondence dated November 15, 2006, the RO informed the 
veteran that a hearing had been scheduled for December 4, 
2006.  VA regulations, however, require that notice of a 
hearing before the Board be given no less than 30 days prior 
to the hearing date.  38 C.F.R. § 19.76 (2006).  The veteran 
was not given timely notice and the appeal must be remanded 
so that the hearing can be rescheduled with proper notice 
given.    

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for 
another travel board or videoconference 
hearing.  The veteran must be given notice 
of the hearing not less than 30 days prior 
to the hearing date as required by 38 
C.F.R. § 19.76 (2006).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



